                                                                         CLERK'S OFFICE U.S. DIST. COURT
                                                                                 AT ROANOKE, VA
                                                                                       FILED

                                                                                 MAR 2 6 2019
                  IN THE UNITED STATES.DISTRICT COURT                        JULIJ\9-DLEY.
                                                                                        CLERK
                  FOR THE WESTERN DISTRICT OF VIRGINIA                     BY:   LA;
                           ROANOKE DIVISION ·                                    DEP


TORREY LAVELL WASHINGTON,)                       CASE NO. 7:16-CV-00476
·   Plaintiff,           )
                         )
v.                       )
                         )
TERRY MCAULIFFE, et al., )                       By: Hon. Michael F. Urbanski
    Defendants           )                       Chief United States District Judge


                                         ORDER

       In accordance with the accompanying memorandum opinion, it is hereby

ADJUDGED AND ORDERED that defendants' supplemental motion for summary

judgment (ECF No. 83) is GRANTED and the plaintiff's complaint for violation of

constitutional rights brought pursuant to 42 U .S.C. § 1983 is DISMISSED, and the clerk shall

STRIKE this action from the active docket of the court.

              ENTERED:         6 J_.- U-- 2£J ( f

                                          (,/ ?1'/~cktJ f.              ~~~-
